Citation Nr: 0703843	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  03-17 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the reduction in the rating for elevated fever from 
10 to zero percent, effective September 1, 2002, was 
appropriate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1986 to May 
1991.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2002  rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Nashville, 
Tennessee - which, as of September 1, 2002, reduced from 
10 percent to noncompensable (i.e., 0 percent) the disability 
rating for the veteran's service-connected elevated fever.  
He wants the 10 percent rating reinstated.

In November 2004, to support his claim, the veteran testified 
at a hearing at the RO before a Veterans Law Judge (VLJ) of 
the Board (also referred to as a "travel Board" hearing).  
Then in February 2005, the Board remanded this case to the RO 
(via the Appeals Management Center (AMC) in Washington, D.C.) 
for further development and consideration.

Thereafter, in a January 2006 letter, the Board informed the 
veteran that the VLJ who had conducted the November 2004 
hearing was no longer employed by the Board, and thus, the 
veteran had the option of having another hearing to be 
conducted by the VLJ who will ultimately decide his appeal.  
See 38 C.F.R. § 20.707 (2006).  He selected this option.

So the Board again remanded this case in March 2006, for the 
RO to schedule the veteran for another travel Board hearing.  
However, although a hearing was scheduled for November 2006, 
he cancelled it in advance of the hearing date, stating he 
did not want to reschedule the hearing in advance of further 
consideration of his claim.  See 38 C.F.R. § 20.704(e).  

Unfortunately, however, additional development of the 
evidence is still necessary before the Board can decide this 
appeal.  So this case is again being REMANDED to the RO via 
the AMC.  VA will notify the veteran if further action is 
required on his part.



REMAND

As indicated, the RO has determined the veteran's medical 
evaluation and treatment history supported reducing his 
disability rating to the noncompensable level effective 
September 1, 2002.  In accordance with VA regulations, 
reexaminations disclosing improvement, physical or mental 
(for disabilities that have been 
service-connected for less than 5-years) will warrant 
reduction in rating.  See 38 C.F.R. § 3.344(c).  The proper 
application as to the standard of proof in this type of case 
requires that the preponderance of the evidence support the 
reduction itself, and not otherwise effectively requiring the 
claimant to prove that he/she is entitled to the former 
rating -- and with application of the benefit-of-the-doubt 
doctrine under 38 U.S.C.A. § 5107(b) as warranted.  See Brown 
v. Brown, 5 Vet. App. 413, 420 (1993).  See, too, Peyton v. 
Derwinski, 1 Vet. App. 282, 286 (1991).  

The evidence that provided the basis for the RO's evaluation 
of the service-connected elevated fever since the original 
award of service connection (effective April 20, 1999), 
through the present, includes initially an August 1999 VA 
examination report with the diagnosis of episodic fever, 
etiology unknown.  It was then observed that the veteran had 
experienced periodic bouts of fever and flu-like symptoms 
lasting two to three days, on average every three months.  
The examiner indicated he had reviewed the claims file; thus, 
presumably his assessment on the frequency and severity of 
symptoms reflected review of the record.  

In September 1999, the RO granted service connection for 
elevated fever, under 38 C.F.R. § 3.317, as an undiagnosed 
illness related to service during the Persian Gulf War.  The 
RO assigned an initial 10 percent evaluation under 38 C.F.R. 
§ 4.88b, Diagnostic Code (DC) 8863-6354 for undiagnosed 
illness (systemic disease) rated by analogy to Chronic 
Fatigue Syndrome.  These criteria provide for a 10 percent 
rating where there is relevant symptomatology resulting in 
periods of incapacitation of at least one, but less than two 
weeks total duration per year; or symptoms controlled by 
continuous medication.  

The veteran underwent reexamination in October 2001, 
resulting in the similar diagnosis of episodes of fever.  
Review of the file this time disclosed progress notes 
indicating relatively normal body temperatures (although 
there was no mention as to why, specifically, records from a 
substantially similar period as before were absent relevant 
signs or symptoms).  It was recommended that he keep a log of 
his temperatures and present for further evaluation if 
required.  Apart from the examination, updated records from 
the Columbia VA Medical Center (VAMC) through May 2002 
appeared to be absent for recurrence of fever.  

A November 2001 RO rating decision proposed the reduction in 
rating from          10 to 0 percent, since there was no 
further confirmation of symptoms at the level   to merit a 
compensable rating under DC 6354, and this reduction in 
rating was implemented in a June 2002 decision.  This appeal 
ensued.

On initial consideration of the veteran's claim in February 
2005, the Board directed the RO (AMC) to obtain more detailed 
and updated findings regarding the severity of the medical 
condition in question.  The Board also directed that further 
existing VA outpatient records be obtained, along with other 
federal or private records the veteran identified, and that 
he undergo a VA examination to ascertain the severity of his 
disability.

The requested VA examination was completed in July 2005.  The 
examiner's analysis of the medical history available at that 
point (dated through 2002) did not show recurrence of fever.  
There was reported information from the veteran as to what he 
believed were relapses of symptoms.  However, there is no 
indication that appropriate measures were undertaken to 
acquire his most recent VA medical records.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers 
upon the claimant, as a matter of law, the right to 
compliance with the remand directives).  Such information 
would be of substantial assistance in chronicling his 
objective symptomatology, especially given also that 
measurement of body temperature (i.e., whether indicating a 
fever) is a quantifiable entity, for which treatment records 
would be particularly probative -- and notwithstanding the 
development of the record thus far, including the July 2005 
examiner's medical assessment, since limited to review of 
actual treatment records through mid-2002.  In view of the 
prior history of ongoing VA treatment, there is a reasonable 
likelihood of similar evidence since then still on file.  And 
under VA's statutory duties to notify and assist, all 
appropriate attempts should be made to obtain these 
additional records.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992); 38 C.F.R. § 3.159(c)(2).  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Obtain all relevant VA outpatient 
treatment records dated since May 2002 
from the Columbia VAMC,  and then 
associate all records received with the 
file.

2.	Contact the veteran and request that 
he identify  any sources of VA 
treatment records in addition to the 
Columbia VAMC.  Also request that he 
identify any remaining sources of 
evidence from private or other medical 
providers, including the names, 
addresses and approximate dates of 
treatment for the medical providers he 
mentions.  Request that he provide 
authorization to obtain records from 
any private treatment provider he has 
identified.  Then obtain all available 
medical records from those treatment 
providers for which the required 
information and authorization has been 
provided.

3.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  Stegall v. West, 11 
Vet. App. 268 (1998).



4.	Then readjudicate the claim on appeal 
in light of any additional evidence 
obtained.  In readjudicating this 
claim, the RO (AMC) should indicate its 
consideration of the potential 
applicability of 38 C.F.R. § 4.88b, DC 
6308, for relapsing fever, as an 
alternative diagnostic code, as well as 
DC 6354, under which the disorder is 
currently rated.  If the claim is not 
granted to the veteran's satisfaction, 
prepare a supplemental statement of the 
case (SSOC) and send it to him and his 
representative.  Give them time to 
respond before returning this claim to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

